FILED
                                                             Dec 09 2020, 1:41 pm

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court
                      IN THE

Indiana Supreme Court
         Supreme Court Case No. 20S-CR-376

                Clinton Loehrlein,
                  Appellant/Defendant,

                           –v–

                 State of Indiana,
                    Appellee/Plaintiff.


 Argued: September 3, 2020 | Decided: December 9, 2020

       Appeal from the Vanderburgh Circuit Court
                 No. 82D03-1701-MR-425
          The Honorable Robert J. Pigman, Judge

On Petition to Transfer from the Indiana Court of Appeals
                     No. 19A-CR-737



                Opinion by Justice David
Chief Justice Rush, and Justices Massa, Slaughter, and Goff concur.
David, Justice.

   Defendant was charged with the murder and attempted murder of his
family members. At trial, the issue was not whether he committed the
crimes but whether he was sane at the time. The jury rejected his insanity
defense and found him guilty.

   At issue today is whether one of the jurors committed gross misconduct
that probably harmed Defendant, necessitating a new trial. This juror
wrote “N/A,” meaning not applicable, in response to questions on her jury
questionnaire when those answers should have been a yes. That is, the
juror answered not applicable to questions about both her past criminal
history and whether she had herself been victim of a crime. However, she
had in fact been charged with a crime and had been the victim of domestic
abuse. Here we find that the juror did commit gross misconduct but that
given the facts and circumstances of this case, including the strong
evidence of Defendant’s sanity, it is not likely he was harmed. As such,
we affirm the trial court.


Facts and Procedural History
   Under stress and suffering from insomnia, Loehrlein murdered his wife
and attempted to murder his two daughters in their home. Among other
things, the State charged Loehrlein with one count of murder and two
counts of attempted murder.

    Loehrlein’s case was set for trial by jury and his counsel hired jury
consultant Kaitlin Larimer to assist in jury selection. In preparing for jury
selection prior to voir dire, counsel and Larimer both noted L.W.’s “N/A”
responses to several questions on her questionnaire including one asking
if she had ever been charged with a crime. Larimer thought the answer
did not make sense, “especially coming from a juror who [was] an
attorney…” App. Vol. III, p. 156. Nevertheless, Larimer wanted to keep
L.W. as a juror because L.W. expressed a desire to serve on the jury and
was familiar with mental-health issues. L.W. was selected as a juror and
appointed foreperson.




Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020      Page 2 of 10
   Loehrlein proceeded to trial, where he asserted an insanity defense.
Loehrlein hired a clinical psychiatrist to evaluate a prior traumatic brain
injury he suffered and its potential impact on him relative to the crimes.
While she found no evidence that a brain injury caused him to commit the
crimes, she testified that he was suffering from an unspecified depressive
disorder prior to his crimes and a brief reactive psychosis at the time of
the crimes. She further testified that she believed he was suffering from a
mental disease or defect and could not appreciate the wrongfulness of his
actions at the time of the crimes. She opined that while he appreciated
that his acts were criminally wrong, he did not appreciate that they were
morally wrong due to his psychosis.

   The trial court appointed two expert doctors to evaluate him. Both
court-appointed experts testified that Loehrlein was not suffering from a
mental disease or defect and that he could appreciate the wrongfulness of
his actions at the time of the attacks.

   Loehrlein was convicted as charged. Thereafter, Loehrlein filed a
motion to set aside the verdict based on juror misconduct, alleging L.W.
falsely answered her juror questionnaire, and the trial court denied said
motion.

   In a post-conviction deposition, L.W. tearfully discussed her past as a
victim of domestic violence and continued to assert that while she had
been charged with domestic battery, she still believed not applicable was
an appropriate answer to the question about whether she had ever been
charged with a crime under the circumstances. Specifically, she testified
in her deposition:


      Q.        So number 15, "Have you, any of your immediate
                family members, or a close friend been charged with or
                convicted of a crime? If yes, who, when, what &
                where," and you wrote "N/A"?


      A.        Uh—huh.


      Q.        Is that the proper answer?



Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020     Page 3 of 10
      A.         Yes.


      Q.         It is? Okay. So tell me, it’s not applicable?


      A.         Right.


      Q.         And why is it not applicable?


      A.         Because I’ve never been charged, never been read
                 rights. I’ve never been convicted.


      Q.         So you’ve never been charged with a crime?


      A.         I mean, there was this little case that was false anyway,
                 got dismissed, so it didn’t apply because it was
                 dismissed.


Id. at 99-100.

   After much back and forth and being presented with the actual
charging information against her, L.W. finally stated: “I guess” when
asked if it appeared she had been charged with domestic battery. Id. at
105. She further admitted that she was arrested and went to jail for the
charges, that she had an attorney she knew handle the matter for her and
that it took months to resolve.

   She also disclosed that while she answered “N/A” to a question about
her being the victim of a crime, she was in fact the victim of abuse by her
ex-husband. She got very upset when discussing this matter in her
deposition. She admitted that she was worried about embarrassment if
she went to the police about the domestic abuse she suffered.

   Nevertheless, L.W. maintained that she was fair and impartial during
trial. The trial court denied Loehrlein’s motion to set aside the verdict.

   Loehrlein appealed, arguing the trial court abused its discretion by
denying his motion to set aside the verdict where L.W. withheld this
information on her questionnaire.


Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020         Page 4 of 10
   Our Court of Appeals reversed the trial court. Loehrlein v. State, 142
N.E.3d 966, 969 (Ind. Ct. App. 2020). The majority found that the trial
court erred in not finding the juror’s false answer to a juror questionnaire
amounted to gross misconduct that probably harmed Loehrlein. Id. at 975.
Thus, the court reversed and remanded for a new trial. Id. Judge Bailey
dissented, arguing that Loehrlein failed to show the trial court abused its
discretion in denying his motion by not proving the juror’s misconduct
probably harmed him. Id. at 977 (Bailey, J., dissenting).

   The State petitioned for transfer which we granted. Ind. Appellate Rule
58(A).


Standard of Review
  We review a trial court’s determination of whether a juror’s misconduct
entitles a defendant to a new trial for abuse of discretion. Lopez v. State,
527 N.E.2d 1119, 1130 (Ind. 1988).


Discussion and Decision
   "Generally, proof that a juror was biased against the defendant or lied
during voir dire entitles a defendant to a new trial.” State v. Dye, 784
N.E.2d 469, 473 (Ind. 2003) (quoting Warner v. State, 773 N.E.2d 239, 246
(Ind. 2002)). A defendant seeking a new trial because of juror misconduct
must show two things: 1) gross misconduct; and 2) that the gross
misconduct probably harmed the defendant. Id. We will discuss each of
these required elements in turn.


I. Juror L.W. committed gross misconduct.
   There are two Indiana cases that are somewhat analogous to this case.
In State v. Dye, 784 N.E.2d 469, 471 (Ind. 2003), a death penalty case, jurors
were asked if they or a family member had ever appeared in court for any
reason other than a traffic offense and also whether they had themselves
been a victim of a crime. One juror responded in the negative to both;
however, her brother was convicted of two homicides and sentenced to


Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020       Page 5 of 10
death, two of her siblings had been arrested and she had an OWI charge
herself. Id. at 472. She was also the victim of rape. Id.

   Jurors were also asked if they believed the death penalty should be
mandatory for any particular type of crime and this same juror responded
that she did not feel the death penalty should be mandatory for any type
of crime, but would vote automatically for the death penalty if a person
were found guilty of intentional murder. Id. at 471. When all the jurors
were asked this same question about the death penalty during voir dire,
the juror remained silent. Id. at 471-72. When asked during voir dire
about family members in prison, the juror disclosed only that she had a
brother in prison who was now deceased. Id. at 472.

   During a post-conviction hearing, the juror admitted her brother had
received the death penalty and died while he was in prison. Id. She
further testified that she believed he deserved the death penalty because
people who commit murder should receive the death penalty and that she
had not mentioned her brother because she did not “think it was
anybody’s business.” Id. With regard to her other siblings’ charges and
her own, she testified that she didn’t think about these things when
answering the questionnaire. Id. Finally, she testified that she “tried to
forget” her rape. Id.

   The post-conviction court concluded that the juror “made omissions
and false statements on her jury questionnaire and during voir dire, that
those responses amounted to gross misconduct, and probably harmed the
defendant by denying him a fair trial.” Id. at 473. Our court affirmed. Id.
at 477. While we were concerned about potential ineffective assistance of
counsel because defense counsel did not follow-up on the juror’s answer
on her questionnaire about believing the death penalty should be
automatic for intentional murder, the post-conviction court did not
address this issue, instead focusing on the juror misconduct. Id. at 476.
We found that the post-conviction court was in the best position to assess
the weight of the evidence and credibility of the witnesses and, given the
juror’s omissions and false statements as well as her strong beliefs
regarding the death penalty, the post-conviction court’s decision should
be upheld. Id.



Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020    Page 6 of 10
   In Warner v. State, 773 N.E.2d 239, 246 (Ind. 2002), a murder case, one
juror responded that none of her close family members were victims of a
crime. However, the juror’s half-sister had been murdered within the last
2 years. Id. She also did not disclose this fact during voir dire. Id. When
asked why the juror did not disclose this information during voir dire she
responded that she “just blanked that out” and as for her juror
questionnaire, “[t]his was sent to where I used to live and my old
roommate had it for a while and evidently what I did I just got it and just
hurried up and filled it out....” Id. She further testified that her half-
sister’s murder did not impact her ability to be fair and impartial and that:
“I mean, there is nothing I can do about it, I can’t change what happened
to her or let my feelings towards anybody else go towards anything else. I
don’t do that.” Id. The trial court determined that the juror did not
deliberately withhold this information, that the juror was not biased and
that defendant received a fair trial. Id.

   Our Court affirmed the trial court, finding that although the juror
should not have withheld this information, the omission did not amount
to gross misconduct. Id. at 246-47. Further, because of the ample evidence
of the defendant’s guilt, we saw little likelihood that this juror’s omission
impacted the verdict. Id. at 247.

  Here, L.W. was asked two questions in the juror questionnaire that she
provided “N/A” responses to. That is, question number fifteen asked:
“HAVE YOU, ANY OF YOUR IMMEDIATE FAMILY MEMBERS, OR A
CLOSE FRIEND BEEN CHARGED WITH OR CONVICTED OF A
CRIME? IF YES, WHO, WHEN, WHAT & WHERE:” App. Vol. III, p. 31.
L.W. answered “N/A.” Id.

  Similarly, question number sixteen asked: “HAVE YOU, ANY OF
YOUR IMMEDIATE FAMILY MEMBERS, OR A CLOSE FRIEND EVER
BEEN A WITNESS OR A VICTIM IN A CRIMINAL MATTER. IF YES,
WHO, WHEN, WHAT & WHERE:” Again, L.W. answered “N/A.” Id.

   However, L.W. had been charged with domestic battery and she had
also been the victim of it. Thus, her responses on the jury questionnaire
should have been two yeses. Her explanation could have been worked
out during voir dire or even jotted on the questionnaire. Instead, L.W.


Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020      Page 7 of 10
effectively dodged these questions, noting they did not apply to her when
they clearly did.

   L.W. compounded her omissions because during her post-trial
deposition, she became very defensive when asked why she thought
“N/A” was an appropriate response rather than a straightforward “yes.”
Like the juror in Dye, it was clear that she did not believe this information
was anyone’s business. Indeed, she was worried about her professional
reputation in the legal community should anyone learn that she was
(wrongfully) charged with domestic battery and was the victim of it.
While it is understandable that this is a sensitive area for some potential
jurors, responding “N/A” was not the appropriate way to handle this.
And unlike the juror in Warner, who just admitted that she answered the
questionnaire hastily and blanked out during voir dire, L.W. went to great
lengths to defend her answers on the questionnaire during her deposition.

   We find L.W.’s conduct even more egregious because she is an attorney
who had previously handled some criminal matters and as such, she
should have known better. In this regard, her conduct is more egregious
than the juror in Warner. Perhaps we would be in a different position had
she not been an attorney or even if she was more open and honest during
her post-trial deposition. She was not though. Because her answers on
the jury questionnaire were cryptic 1 and her demeanor during her post-
trial deposition was defensive and evasive, we find that her misconduct
was gross.




1We would be remiss if we did not note that counsel was in the best position to address
L.W.’s strange answers on her questionnaire during voir dire. If counsel fails to delve into
matters such as these or the trial court does not seek additional clarity, this could turn out to
be a tragic mistake that cannot be rectified on appeal.



Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020                         Page 8 of 10
II. Despite L.W.’s gross misconduct, it is unlikely that
    Loehrlein was harmed.
    While we find that L.W. committed gross misconduct, that does not
end our analysis of whether Loehrlein is entitled to a new trial. We must
now determine whether Loehrlein was probably harmed. We find that
under the circumstances of this case, it is unlikely that he was.

     The issue during trial wasn’t whether Loehrlein committed the
offenses but rather whether he was sane at the time. Although his expert
testified that Loehrlein was suffering from a mental disease or defect and
could not appreciate the wrongfulness of his actions, she based this
opinion on the fact that she believed there was a difference between legal
and moral wrong. She conceded he knew what he was doing was legally
wrong.

    Further, both court appointed experts here testified that Loehrlein was
not suffering from a mental disease or defect at the time of the crime and
was able to appreciate the wrongfulness of his actions. 2 Finally, although
L.W. committed gross misconduct, the one thing she was unequivocal
about during her deposition was that she was impartial.

    We would perhaps be in a different situation if the evidence were
closer regarding Loehrlein’s sanity or if the issue to be determined at trial
was whether he harmed his family. But as it stands, it is not likely L.W.’s
misconduct harmed Loehrlein at trial because L.W.’s prior personal
experience with domestic violence is not directly related to a sanity
inquiry and further, she testified that she was impartial.

     The standard of review also guides us here. Just as we deferred to the
trial court’s determinations in Dye and Warner, here too we must rely on
our trial court to assess the weight of the evidence and credibility of the
witnesses. The trial court, having heard the evidence in a post-trial



2 In Indiana, “[a] person is not responsible for having engaged in prohibited conduct if, as a
result of mental disease or defect, he was unable to appreciate the wrongfulness of the
conduct at the time of the offense.” Ind. Code § 35-41-3-6.



Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020                       Page 9 of 10
hearing and after presiding over the trial and voir dire denied Loehrlein’s
request for a new trial based on juror misconduct. Given the facts and
circumstances of this case, we find that the trial court did not abuse its
discretion because while L.W. committed gross misconduct, Loehrlein has
not demonstrated that this misconduct probably harmed him.


Conclusion
   We affirm the trial court.


Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.




ATTORNE Y F O R APP ELLANT
Stacy R. Uliana
Bargersville, Indiana


ATTORNE YS FOR APPEL LE E
Curtis T. Hill, Jr.
Attorney General of Indiana

Matthew B. MacKenzie
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-CR-376 | December 9, 2020   Page 10 of 10